Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “150”, “270”.  
Also, the drawings are objected because, after being scanned and saved in the record, the  color photographs and/or the color drawings are too blurry to clearly show details.  
The Applicant is strongly suggested to provide black and white drawings (not color photographs/drawings) for clear visually illustrating details of the invention.  
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 2 and 12, “ferromagnetic pole pieces cooperatively increase torque 
density in the system” is considered indefinite because the recitation does not further structural limitations of the claimed device, but rather reciting operational characteristics, i.e. increasing torque density.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9641059 in view of ordinary skills in the art. 

Present Application 
11. A system configured to convert rotational energy between an outer cylinder, an inner rotor, and a cage rotor, the system comprising: an array of permanent magnets disposed on the outer cylinder and 

12. The system of claim 11, where the outer cylinder ferromagnetic pole pieces and inner cylinder ferromagnetic pole pieces cooperatively increase torque density in the system.

13. The system of claim 11, further comprising an array of orthogonally polarized 

14. The system of claim 11, further comprising an array of orthogonally polarized permanent magnets disposed circumferentially along the inner rotor, the array of orthogonally polarized permanent magnets inhibiting a flow of magnetic flux from emerging through the inner rotor.

15. The system of claim 11, wherein the ferromagnetic pole pieces comprise iron.

16. The system of claim 11, further comprising a back iron disposed concentrically along the axis of the system and in physical contact with the system, a portion of the back iron extending radially 

17. The system of claim 16, wherein the back iron further extends radially inwards beyond the extent of the third plurality of magnetic pole pairs.

18. The system of claim 11, further comprising a ferromagnetic ring disposed concentrically along the axis of the system and in physical contact with the system, a portion of the back iron extending radially beyond the extent of the first plurality of magnetic pole pairs.

19. The system of claim 11, wherein the outer cylinder contains a predetermined number of pole pairs p3, the inner rotor contains a predetermined number of pole pairs p1, and the cage rotor contains a discrete number of ferromagnetic poles n2, where n2= p1 +p3.



    PNG
    media_image1.png
    62
    328
    media_image1.png
    Greyscale


1.  A flux focusing magnetic gear assembly, comprising: an inner rotor comprising a plurality of concentrically disposed inner magnets separated by a plurality of concentrically disposed inner interstitial 
azimuthally through their thicknesses such that their opposite poles are at their opposite major planar faces;  a middle rotor disposed about the inner rotor and comprising a plurality of concentrically disposed poles separated by one of a plurality of concentrically disposed gaps and plurality of 
concentrically disposed middle interstitial members;  and an outer rotor disposed about the middle rotor and comprising a plurality of concentrically disposed outer magnets separated by a plurality of concentrically disposed outer interstitial members, wherein the magnetic fields within the plurality of 
outer magnets are magnetized azimuthally through their thicknesses such that 
their opposite poles are at their opposite major planar faces;  wherein the middle rotor comprises the plurality of concentrically disposed poles separated by and interlocked 
 
 2.  A flux focusing magnetic gear assembly, comprising: an inner rotor comprising a plurality of concentrically disposed inner magnets separated by a plurality of concentrically disposed inner interstitial members, wherein the magnetic fields within the plurality of inner magnets are magnetized 
azimuthally through their thicknesses such that their opposite poles are at their opposite major planar faces;  a middle rotor disposed about the inner rotor and comprising a plurality of concentrically disposed poles separated by one of a plurality of concentrically disposed gaps and plurality of 
concentrically disposed middle interstitial members;  and an outer stator disposed about the middle rotor and comprising one or more concentrated or distributed windings that are selectively activated. 
 

 
4.  The flux focusing magnetic gear assembly of claim 2, wherein the inner rotor is disposed about one of a gap and a nonmagnetic shaft. 
 
5.  The flux focusing magnetic gear assembly of claim 2, wherein the middle rotor comprises the plurality of concentrically disposed poles separated by and 
interlocked with the plurality of concentrically disposed middle interstitial 
members. 
 
6.  The flux focusing magnetic gear assembly of claim 2, wherein a performance characteristic of the flux focusing magnetic gear assembly is maximized by optimizing a 
 
 7.  The flux focusing magnetic gear assembly of claim 2, wherein the outer stator comprises dual windings with different numbers of poles, wherein a pole combination is chosen such that a continuously variable magnetic gear rectifies an input speed and, by adding or subtracting frequency, an output speed is 
smoothed out or made constant. 
 
 8.  An axial flux focusing magnetic gear assembly, comprising: a rotor comprising a plurality of concentrically disposed magnets separated by a plurality of concentrically disposed interstitial members, wherein the magnetic fields within the plurality of magnets are magnetized azimuthally through their thicknesses such that their opposite poles are at their opposite major planar faces;  an intermediate rotor disposed axially adjacent to 
members, wherein the magnetic fields within the plurality of relatively lower speed magnets are magnetized azimuthally through their thicknesses such that their opposite poles are at their opposite major planar faces. 
 
9.  The axial flux focusing magnetic gear assembly of claim 8, wherein the interstitial members, the poles, and the relatively lower speed interstitial members are comprised of a magnetic material and the intermediate 
 
10.  The axial flux focusing magnetic gear assembly of claim 8, wherein the rotor, the intermediate rotor, and the relatively lower speed rotor are disposed about one of a gap and a nonmagnetic shaft and rotate independently. 
 
11.  The axial flux focusing magnetic gear assembly of claim 8, wherein the intermediate rotor comprises the plurality of concentrically disposed poles separated by and interlocked with the plurality of concentrically disposed 
intermediate interstitial members. 
 
12.  The axial flux focusing magnetic gear assembly of claim 8, wherein a performance characteristic of the axial flux focusing magnetic gear assembly is maximized by optimizing a length of each of the plurality of 


RE claim 1, the present claim 1 is substantially similar to the patented invention, particularly with the present claimed of “a cage rotor” is read as “a middle rotor disposed about the inner rotor and comprising a plurality of concentrically disposed poles separated by one of a plurality of concentrically disposed gaps and plurality of concentrically disposed middle interstitial members”; also, the present claimed of  “an outer cylinder” is read as “outer rotor”  in the patented invention, except for the limitations of the “cylinder” shape.  Nonetheless, it would have been obvious to one skilled in the art at the effective filing date of the present application to modify the patented invention by changing shape of the patented device’s outer rotor to be a cylinder, i.e. the outer rotor is cylindrical shaped because it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added)).
RE claim 15, the limitations of “the ferromagnetic pole pieces comprise iron”, it would have been obvious to one skilled in the art at the effective filing date of the present application to modify the patented invention by selecting iron a suitable ferromagnetic material for the ferromagnetic pole pieces because iron is a well-known material for fabricating magnetic pole pieces or any magnetically conducting element for that matter; also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see In re Leshin, 125 USPQ 416).
RE claims 16-18, it would have been obvious to one skilled in the art at the effective filing date of the present application to modify the patented invention by providing a back iron or 
RE claims 19-20, it would have been obvious to one skilled in the art at the effective filing date of the present application to modify the patented invention by configuring the outer cylinder’s optimal predetermined number of pole pairs, as in claim 19, and the optimal torque ratio between the inner rotor and the cage rotor, as in claim 20, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See  In re Aller, 105 USPQ 233.)
Particularly, the specification of the patented invention provides detailed descriptions of the present claimed back iron and ferromagnetic ring, as in claims 16-18 (see figs. 1 and 4-5 of the U.S 9641059) and the predetermined number of pole pairs to yield the preferred torque ration, as in claims 19-20 (see cols 5-7 of the U.S 9641059).  Hence, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. (See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804).

Allowable Subject Matter
Claims 1, 3-10 are allowed.  
Claim 2 would be allowed when an appropriate correction is required to resolve the indefinite issue addressed in the above 35 USC § 112 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAN N NGUYEN/Primary Examiner, Art Unit 2834